Citation Nr: 1127456	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-48 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for iliotibial band friction syndrome, left knee.


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from December 2006 to April 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the substantive appeal, the Veteran checked both the box indicating that he wished to appeal all issues listed in the substantive appeal and the box indicating that he was only appealing specific issues.  In the attachment to the substantive appeal, the Veteran indicated that he wished to appeal only four of the issues, service connection for bilateral hearing loss, a low back disability, headaches, and a left knee disorder.  He then stated that he wished "to appeal these four items only at this time."  In an April 2011 rating decision, the RO granted service connection for a low back disorder and headaches.  To the Board's knowledge, a notice of disagreement has not been filed with respect to the effective date and rating assigned to the low back disorder and headaches disorder.  Accordingly, those issues are not before the Board at this time.  In light of the specificity provided by the Veteran in the attachment to the substantive appeal, the issues remaining before the Board at this time are service connection for bilateral hearing loss and a left knee disorder.  


FINDINGS OF FACT

1.  Although the Veteran was found to have decreased auditory acuity in the left ear and a hearing loss disability as contemplated by 38 C.F.R. § 3.385 in the right ear during service, the most probative evidence of record does not show that the Veteran has a currently diagnosed bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385.

2.  Although the Veteran was treated for iliotibial band friction syndrome, left knee, in service, the most probative evidence of record does not show that the Veteran has a currently diagnosed left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for iliotibial band friction syndrome, left knee, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he had a bilateral hearing loss disability and a left knee disability that are related to service.  In particular, the Veteran stated that he was treated for left knee iliotibial band friction syndrome in service.  He also alleges in-service noise exposure from machinery and rifle fire, as well as a continuity of hearing loss and left knee symptoms since discharge from service.  

Establishing Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including organic diseases of the nervous system and arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385 (2010), for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in November 2006 prior to entering service.  The clinical evaluation was normal and no ear or knee problems were noted.  The Veteran also provided a medical history in which he specifically denied ever having hearing loss or knee problems.  Puretone thresholds, in decibels, were as follows at that time:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
20
5
0
0
0

A reference audiogram performed in December 2006 yielded the following puretone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
0
LEFT
5
5
0
        -5
-5

The Veteran subsequently reported to sick call in April 2007 with subjective complaints of left lateral knee pain.  According to the Veteran, he performed a six mile hike while in boot camp.  He developed a blister on his right foot and as a result, favored his left leg.  Thereafter, the lateral aspect of the left knee became painful.  Following physical examination, the examiner diagnosed the Veteran as having iliotibial band friction syndrome and prescribed physical therapy.  Physical therapy treatment notes dated May 2007 showed continued treatment for iliotibial band friction syndrome.  The Veteran was later released without any limitations.

Also associated with the claims file is a statement dated February 2008.  This statement recommended the Veteran's expeditious administrative separation from service due to his treatment in the mental health clinic on three separate occasions and noted his diagnosis of major depressive disorder.  

The Veteran was afforded another in-service audiogram in March 2008.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
10
15
20
LEFT
25
20
15
15
10

The Veteran subsequently participated in the Benefits Delivery at Discharge Program (BDD) in April 2008.  He was separated from service under honorable conditions that same month.  The narrative reason for separation was identified as "condition not a disability."  

The Veteran was afforded a VA joints examination in June 2008.  The examiner reviewed the claims file.  The Veteran reported having a left knee condition the onset of which began in 2007 following a hike.  The Veteran described his left knee pain as being intermittent with remissions.  A physical examination of the Veteran's left knee revealed evidence of clicks or snaps.  X-rays of the Veteran's left knee were interpreted to show no radiographic evidence of any bony or soft tissue pathology.  According to the examiner, the Veteran's physical examination and x-rays of the left knee were normal and no left knee disability was found or diagnosed.  

The Veteran also underwent a VA audiology examination in June 2008.  In particular, the Veteran reported having bilateral hearing loss as a consequence of in-service noise exposure.  The examiner reviewed the Veteran's claims file including both in-service audiograms.  According to the examiner, most of the thresholds on the Veteran's second in-service audiogram fell within the normal range, but there was a "significant" decrease as compared to the earlier in-service audiogram.  Puretone thresholds, in decibels, at the time of the June 2008 examination were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
15
LEFT
20
20
25
20
15

Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.  The impression was clinically normal hearing bilaterally.

A VA general medical examination (GME) performed that same month was likewise unremarkable and no hearing loss or left knee disabilities were noted.

In the December 2010 substantive appeal, the Veteran stated that he was treated for iliotibial band friction syndrome in service and that this "injury" periodically flared up in his left knee.  With respect to his claimed bilateral hearing loss, the Veteran alleged that his hearing had "slightly deteriorated" from serving around loud machinery and rifle fire.  See December 2010 substantive appeal.

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection in this case for either claimed bilateral hearing loss or a claimed left knee disability, to include iliotibial band friction syndrome.  

The Board acknowledges that the Veteran was treated in service for iliotibial band friction syndrome and that he demonstrated a hearing loss disability as contemplated by 38 C.F.R. § 3.385 in the right ear in service.  There was no evidence of a left ear hearing loss disability in service.  See STRs dated April and May 2007, March 2008.  However, the Veteran's June 2008 BDD examinations were completely negative for a diagnosis of or treatment for bilateral hearing loss or a left knee disability.  In fact, the June 2008 examination reports described the Veteran's hearing and left knee as normal.  A VA GME examination performed that same month was likewise unremarkable.

The Veteran has expressed the opinion that his claimed bilateral hearing loss and left knee disabilities are related to service.  The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009). 

Here, the Veteran is competent to report that he experienced decreased auditory acuity and/or left knee pain.  His statements in this regard are likewise credible and probative.  However, the Board finds that the June 2008 BDD examination reports are more probative than the Veteran's statements because the examinations were conducted by medical professionals with specialized training and expertise and were based on an interview with and physical examination of the Veteran.  No objective abnormalities were found.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has in the past held that there must be a diagnosis of an underlying disability to establish a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain alone is not a disability.  Id.

Furthermore, the Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he was diagnosed as having bilateral hearing loss as contemplated by 38 C.F.R. § 3.385 or a left knee disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  While the Veteran reported that he has symptoms indicative of disability, VA examiners found less than two months after discharge from service that he does not have a hearing loss disability for VA purposes or a knee disability following physical examination and testing.  

The Board acknowledges that the Veteran had a right ear hearing loss as defined by 38 C.F.R. § 3.385 in March 2008.  See March 2008 in-service audiogram.  However, this audiometric reading was taken during the Veteran's period of active service and prior to the time that the Veteran filed his original service connection claim.  As noted above, the Veteran, to date, has not shown that his claimed hearing loss meets the criteria for a disability under 38 C.F.R. § 3.385 for either ear at the time this claim was filed or at any time during the pendency of this claim.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.

The evidence of record does not establish continuity of symptomatology in this case.  Although the Veteran was treated in service for left knee iliotibial friction syndrome and right ear hearing loss, the most probative evidence does not show that he has a currently diagnosed left knee disability or right ear hearing loss.  Similarly, the most probative evidence does not show a currently diagnosed left ear hearing loss.  Consequently, the Board finds that the Veteran failed to establish continuity of symptomatology in this case.  The Board is aware that the Veteran has reported a continuity of hearing loss and left knee symptoms since service; however, the probative evidence of record does not show that the Veteran currently has a bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385 in either ear or a left knee disability.

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, the most probative evidence does not show he has a diagnosed chronic left knee disability or bilateral hearing loss.  Therefore, the Board concludes that the Veteran's claim of service connection for these disabilities must be denied. Accordingly, the Board concludes that the Veteran's claims of service connection for bilateral hearing loss and a left knee disability, to include iliotibial band friction syndrome, are denied.

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied in this case by way notice dated April 2008 that fully addressed the notice elements and was provided prior to the initial AOJ decision in this matter.  The notice informed the Veteran of what evidence was required to substantiate the service connection claim on a direct basis, and of the Veteran's and VA's respective duties for obtaining evidence.  He was also provided with notice pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's claimed disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In short, the Veteran does not allege, nor does the record reflect, that these examinations are inadequate.

With respect to his service connection claim for bilateral hearing loss, the Veteran has not alleged that his hearing has worsened.  To the extent that approximately three years have elapsed since the initial denial on the claim by the RO and the Board's upholding of this denial, the Court's decision in Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) makes clear that VA does not violate its duty to assist the Veteran in a service connection claim for hearing loss by failing to seek additional medical examination based merely on the passage of time. 

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disability, to include iliotibial band friction syndrome, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


